  Case 3:19-mj-01582-DEA Document 37 Filed 12/29/20 Page 1 of 3 PageID: 92




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              :     Hon. Douglas E. Arpert
                                      :
      v.                              :     Mag. No. 19-1582-1 (DEA)
                                      :
VICTOR M. RODRIGUEZ                   :     ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by Elisa

T. Wiygul, Assistant United States Attorney), and defendant Victor M.

Rodriguez (by Lisa Van Hoeck, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through March 31, 2021 to permit defense counsel the reasonable time

necessary for effective preparation in this matter and to allow the parties to

conduct plea negotiations and attempt to finalize a plea agreement; and the

Court having entered Standing Orders 20-02, 20-03, 20-09, 20-12, and three

extensions of Standing Order 20-12 continuing this and all other criminal

matters in this district until March 12, 2021, in response to the national

emergency created by COVID-19; and the defendant being aware that he has

the right to have the matter submitted to a grand jury within 30 days of the

date of his arrest pursuant to Title 18, United States Code, Section 3161(b);

and six prior continuances having been entered; and the defendant, through

his attorney, having consented to the continuance; and for good and sufficient

cause shown,
  Case 3:19-mj-01582-DEA Document 37 Filed 12/29/20 Page 2 of 3 PageID: 93




      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      (1)   The parties have entered into plea negotiations, which may render

any grand jury proceedings and any subsequent trial of this matter

unnecessary;

      (2)   In response to the national emergency created by COVID-19, the

Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,

20-12, and three extensions of Standing Order 20-12, which are incorporated

herein by reference;

      (3)   The defendant has consented to the aforementioned continuance;

      (4)   The grant of a continuance will likely conserve judicial resources;

and

      (5)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

                               29thday of December, 2020;
      WHEREFORE, it is on this ____

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through March 31, 2021; and it is further




                                        2
  Case 3:19-mj-01582-DEA Document 37 Filed 12/29/20 Page 3 of 3 PageID: 94




      ORDERED that the period from the date this Order is signed through

March 31, 2021 shall be excludable in computing time under the Speedy Trial

Act of 1974.


                                    s/DOUGLAS E. ARPERT
                                   HON. DOUGLAS E. ARPERT
                                   United States Magistrate Judge

Form and entry consented to:             APPROVED BY:


/s/ Elisa T. Wiygul                      /s/ J. Brendan Day
Elisa T. Wiygul                           J. Brendan Day
Assistant United States Attorney          Attorney-in-Charge, Trenton Office


                                          /s/ Matthew J. Skahill
   s/ Lisa Van Hoeck
Lisa Van Hoeck, Esq.                       Matthew J. Skahill
Counsel for Defendant Victor M. Rodriguez Deputy United States Attorney




                                     3
